Amendment
Made this 31st day of July, 2009
to the Subscription Agreement dated as of July 2nd, 2007 (the "Subscription
Agreement") by and between ACCBT Corp., a corporation duly incorporated under
the laws of the British Virgin Islands ("ACCBT"), and Brainstorm Cell
Therapeutics Inc., a corporation duly incorporated under the laws of the State
of Delaware, USA ("Company").
 
Capitalized terms used in this Amendment shall have the meanings assigned to
them in the Subscription Agreement.


WHEREAS, pursuant to the Subscription Agreement ACCBT was to invest up to $5
million in the aggregate in accordance with the provisions of the Subscription
Agreement and to be issued in consideration thereof up to 27,500,000 Common
Shares of the Company and receive Warrants to purchase up to an additional
30,250,0000 Common Shares of the Company in accordance with terms of the
Warrants, and
 
WHEREAS, through the date hereof ACCBT has invested in the Company an aggregate
amount of $4,052,652 in consideration for 22,289,586 Common Shares of the
Company at a price per share of $0.1818 (the "Price Per Share") of which
l9,250,000 Common Shares have been issued to ACCBT or on its behalf and an
additional 3,039,586 are due to be issued, and received Warrants to purchase an
additional 10,083,333 Common Shares in consideration for $0.20 per share,
10,083,333 Common Shares in consideration for $ 0.29 per share and 1,008,334
Common shares in consideration for $0.36 per share (the "Last Warrants"), and
 
WHEREAS, the parties agree that there has been a Material Adverse Effect on the
Company and accordingly ACCBT is no longer required to invest any further
amounts in the Company in accordance with the Subscription Agreement, and
 
WHEREAS, the Parties agree to amend the Subscription Agreement and the Warrants
as set forth herein, and
 
WHEREAS, in connection with such amendments ACCBT agrees to invest the remaining
amounts up to the Maximum Subscription Price as set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1
Price Per Subscription Share. The Price Per Share of the Subscription Shares is
hereby decreased from $0.1818 to $0.12. Accordingly, promptly following the
signature hereof the Company shall adjust the number of Common Shares issuable
pursuant to the Subscription Agreement retroactively and issue to ACCBT
9,916,667 Common Shares for no additional consideration from ACCBT. Whenever the
Company proposes to file a registration statement (other than a registration
statement on Form S-8 and Form S-4 and a registration statement covering shares
to be sold solely for the account of other holders) at any time and from time to
time, it will, prior to such filing, give written notice to ACCBT of its
intention to do so; provided, that no such notice need be given if no
registrable shares are to be included therein as a result of a determination of
the managing underwriter. Upon the written request of ACCBT given within 10 days
after the Company provides such notice (which request shall state the intended
method of disposition of such registrable shares), the Company shall use its
best efforts to cause up to 41,666,666 Common Shares which the Company has been
requested by such stockholder to register to be registered under the Securities
Act of 1933, as amended, to the extent necessary to permit their sale or other
disposition in accordance with the intended methods of distribution specified in
the request of such stockholder; provided that the Company shall have the right
to postpone or withdraw any registration effected without obligation to ACCBT.

 

--------------------------------------------------------------------------------


 
2
Investments by ACCBT. ACCBT shall invest the remaining amount up to the Maximum
Subscription Price (i.e. $947,347) at a Price Per Share of $0.12, in monthly
installments of not less than $50,000 (and the last payment up to the Maximum
Subscription Price) at Closings to be held monthly starting on August 1, 2009.
At the Closing upon which ACCBT shall have invested $4,250,000 in the aggregate,
ACCBT shall be issued Warrants to purchase an additional 4,537,500 Common Shares
in consideration for $0.29 per share and upon completion of the investments by
ACCBT hereunder up to the Maximum Subscription Price, ACCBT shall be issued with
Warrants to purchase an additional 4,537,500 Common Shares in consideration for
$0.29 per share. At the request of ACCBT, the Company shall issue Warrants to
ACCBT proportionally with respect to amounts that have been invested by ACCBT.
The Company hereby instructs ACCBT to pay $50,000 to Ben Tzvi Travel on behalf
of the Company. ACCBT shall be entitled to accelerate the Closings and/or to
invest more than $50,000 at each Closing in its sole discretion and in the event
that elects to do so, the number of Warrants to be issued at such Closing shall
be adjusted accordingly.

 
3
ACCBT's Right to Cease Payments. Notwithstanding the foregoing, with respect to
any payment, ACCBT shall have the right, to not make the next scheduled or any
further payments on account of the Maximum Subscription Price (and, accordingly,
the Company will not be required to issue any further Subscription Shares and
Warrants), without incurring any liability in the event that following the date
hereof the price per share of the Company as of the closing on any 5 consecutive
trading days shall decrease to $0.05 (five cents). Upon such event, the
Agreement (as amended hereunder) as it pertains to the transactions contemplated
in connection with a subsequent Closing (and, at the election of ACCBT, also in
connection with other or all subsequent Closings) shall terminate, whereupon the
Company shall have no claim against or recourse to ACCBT and may not alter or
cancel any of ACCBT's rights or obtain any compensation from ACCBT.

 
4
Amendment of Warrants. The terms of the Warrants shall be amended such that the
exercise period of all of the Warrants shall be extended through November 5,
2013, and in addition the exercise price of the shares under the Last Warrants
and the additional Warrants to be issued in connection with the investments by
ACCBT hereunder, shall be $0.29 (instead of $0.36), and accordingly the Warrants
to be issued under the Subscription Agreement and this Amendment shall be as
follows: Warrants representing 10,083,333 Common Shares issuable upon exercise,
the Exercise Price (as defined in the Warrant) shall be - $0.20 (twenty cents)
per share; for such Warrants representing the next 20,166,667 Common Shares
issuable upon exercise, the Exercise Price (as defined in the Warrant) shall be
- $0.29 (twenty nine cents) per share.

 

--------------------------------------------------------------------------------


 
5
Limited Amendment. Except as set forth herein, this Amendment shall not
constitute a modification, acceptance or waiver of any other provision of the
Subscription Agreement, or any right, power or remedy of any party under the
Subscription Agreement. Except as amended hereby, all terms of the Agreement
remain in full force and effect.

 
6
The provisions of Section 10 (Miscellaneous) of the Subscription Agreement shall
apply to this Amendment as if set forth herein.

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.
 

 
ACCBT Corp.
 
Brainstorm Cell Therapeutic Inc.
By:
/s/ Chaim Lebovits
By:
/s/ Rami Efrati
Title:
CEO
Title:
CEO




--------------------------------------------------------------------------------


 